Evans, J.
(specially concurring). I am not willing to agree that appellant’s brief should be disregarded for want of proper form. It does not comply with the rules in its form. But it consists of only four pages, and can be read in as many minutes. It discloses fully the contention of appellant, and cites and analyzes the authorities in support thereof. I think, therefore, that the noncompliance may well be waived.
My own examination of the case satisfies me that the case should be affirmed on its merits, and I therefore concur in the result.